DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 2. The preliminary amendment filed on 04/24/20 has been acknowledged by the examiner.
Allowable Subject Matter
3. Claims [21-40] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
 Re Claim [21, 29 and 36] none of the prior arts on the record teaches or reasonably suggests: A camera, comprising: a spring that suspends the coil structure from a static member of the camera and that flexibly supports the lens carrier, wherein the spring comprises: a first portion that is coupled to the base portion; and a plurality of channels that extend from the first portion to the static member; wherein one or more of the plurality of channels are configured to route current to the at least one coil to drive the at least one coil.  in conjunction with the other limitation of the claim.
 Claims 22-28 are allowed due to their direct or indirect dependency on claim 21.

Claims 30-35 and 40 are allowed due to their direct or indirect dependency on claim 29.

Claims 37-39 are allowed due to their direct or indirect dependency on claim 36.
 
                               The following are the closest prior arts found:-

The reference to Oh (US. 7,702,233) discloses: FIG. 9 is a view showing the state that the driving coil 703 wound by conductive line to increase the generation of the driving force shown in FIG. 8 is installed in the magnet 702 and the yoke 701. By this constitution, the driving force generated in the driving coil 703 increases in proportion to the number of time of winding the driving coil 703, and the size and the direction applied to the driving coil 703 are controlled by controlling the size and the direction of the current flowing between the ends TA and TB of the driving coil 703. In col. 9 lines 47-55.
 
The reference to Lee (US. 2006/0153556) discloses: The supporting member 50 is seated in the coupling grooves 36a formed at the annular top surface portion of the case 36 and is used to elastically support the moving unit 10 relative to the case 36. As shown in FIG. 2, the supporting member 50 consists of a plurality of fixing extensions 52 to be seated in the coupling recesses 36a formed at the top surface portion of the case 36, and a center supporting ring 54 to be fixed to the top of the lens barrel 12. Preferably, the supporting member 50 may take the form of a plate spring. In ¶ 0050.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698